Motion for leave to dispense with printing granted insofar as to permit the appeal to be heard on the original record, without printing the same, except that a certified copy of the indictment shall be substituted in place of the original indictment, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the District Attorney of New York County and files 6 typewritten or 19 mimeographed copies of appellant’s points together with the original record, with this court on or before March 6, 1962, with notice of argument for the April 1962 Term of this court, said appeal to be argued or submitted when reached, together with the appeal taken by eodefendant Francisco Cruz. Concur — Botein, P. J., Breitel, Valente, Eager and Steuer, JJ.